         Case 5:20-cv-00055-DPJ-MTP Document 17 Filed 07/31/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF MISSISSIPPI
                                   NORTHERN DIVISION

    RAVINDER SINGH                                                                  PETITIONER

    V.                                               CIVIL ACTION NO. 5:20-CV-55-DPJ-MTP

    SHAWN R. GILLIS                                                                RESPONDENT

                                               ORDER

          Petitioner Ravinder Singh filed a petition for a writ of habeas corpus on March 4, 2020.

When he filed his petition, Singh was being held at Adams County Correction Center in

Washington, Mississippi. Pet. [1] at 1. He was subsequently transferred to Prairieland Detention

Center in Alvarado, Texas. See Change of Address [11]. Singh challenges his immigration

detention, arguing that he “has been in post-removal ICE Detention in excess of six months” and

“[n]o special circumstances exist to continued detention.”1 Pet. [1] at 2.

          On June 17, 2020, Respondent Shawn R. Gillis filed a motion to dismiss Singh’s petition,

asserting that Singh “was removed to his home country” and “is no longer within [Gillis]’s

custody.” Mot. [12] at ¶ 2. The motion is supported by a declaration from the removing officer,

Jose N. Benavidez, who attests that “On May 18, 2020, [Singh] was booked out of the

Prairieland Detention Center and was Removed to India[.]” Benavidez Decl. [12-1] at ¶ 3.

Unsurprisingly, when Gillis attempted to serve Singh with the motion, the mail was returned as

undeliverable.2 Return [13].

          On July 6, 2020, United States Magistrate Judge Michael T. Parker issued a Report and

Recommendation (R&R) recommending that Respondent’s motion be granted and the Petition


1
    A removal order was issued on July 17, 2019. Pet. [1] at 2.
2
 The Order reassigning this case from United States District Judge David C. Bramlette to this
Court was likewise returned as undeliverable. Return [16].
      Case 5:20-cv-00055-DPJ-MTP Document 17 Filed 07/31/20 Page 2 of 2




be dismissed because Singh was deported. R&R [15] at 1. Objections were due by July 20,

2020, but none have been filed as of the date of this Order.

       The Court finds that the R&R [15] should be adopted as the opinion of the Court; the

petition is dismissed with prejudice. A separate judgment will be entered in accordance with

Federal Rule of Civil Procedure 58.

       SO ORDERED AND ADJUDGED this the 31st day of July, 2020.

                                             s/ Daniel P. Jordan III
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                 2
